Citation Nr: 1308799	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-29 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals of a dog bite, right index finger.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

INTRODUCTION

The Veteran had active service from August 1979 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2012 videoconference hearing.  A transcript of the proceeding is associated with the record.  


REMAND

Additional development is required before the issue on appeal can be adjudicated.  

Regarding his right index finger disability, during an April 2012 hearing before the undersigned, the Veteran testified that his disability had worsened.  Specifically, he asserted that his right index finger was stiff, sore, and tender.  He further asserted that he could not bend his right index finger.  He also stated that the scar located on such finger was tender.  

Further, during the most recent February 2009 VA examination, the Veteran complained of decreased range of motion, as well as tenderness of his right index finger.  However, the examiner reported that the subjective complaints and clinic responses were not adequately explained by the available objective evidence.  In this regard, the examiner indicated that range of motion and strength and sensory testing might be considered inaccurate due to the potential psychological overlays or suboptimal effort.  In addition, the examiner noted that there was no obvious scarring of the Veteran's right index finger.  


Given the Veteran's assertion of increased symptomatology subsequent to the aforementioned examination, the need for clarification regarding the objective manifestations of the right index finger disability, to include whether the Veteran has a current right index finger scar, another VA examination is necessary to assess the current level of severity of the service-connected right index finger disability.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange for the Veteran to be afforded an appropriate VA examination in order to determine the current nature and severity of the service-connected right index finger disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination.  

All evaluations, studies, and tests deemed to be necessary must be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required in order to rate the service-connected right index finger disability, to include 
whether there is unfavorable or favorable ankylosis, as well as an evaluation of any scar that may be present.  

2.  The RO or AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, the claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or AMC should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
	                                                          
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

